EXHIBIT 10.50

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of July 25, 2018,
is by and among Terra Tech Corp., a Nevada corporation with headquarters located
at 2040 Main Street, Suite 225, Irvine, CA 92614 (the “Company”), and the
investor listed on the Schedule of Buyer attached hereto (the “Buyer”).

 

RECITALS

 

A. The Company and the Buyer desire to enter into this transaction to purchase
the Convertible Notes (as defined below) as set forth herein.

 

B. The Company will sell and issue the Convertible Notes (as defined below) and
Conversion Shares (as defined below) to the Buyer in reliance upon the exemption
from securities registration afforded by Section 4(a)(2) of the Securities Act
of 1933, as amended (the “Securities Act”), and Rule 506(b) of Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC” or the “Commission”) under the Securities Act.

 

C. The Company has authorized a new series of Convertible Notes of the Company
designated as 3% Senior Convertible Promissory Notes (the “Convertible Notes”),
the terms of which are set forth in the 3% Senior Convertible Promissory Note in
the form attached hereto as Exhibit A (together with any Convertible Notes
issued in replacement thereof in accordance with the terms thereof, which
Convertible Notes shall be convertible into Common Stock (as defined below)
(such shares of Common Stock issuable pursuant to the terms of the Convertible
Notes, including, without limitation, upon conversion or otherwise,
collectively, the “Conversion Shares”) in accordance with the terms of the
Convertible Notes).

 

D. The Buyer wishes to purchase, and the Company wishes to sell, upon the terms
stated in this Agreement, Convertible Notes in the aggregate principal amount
set forth opposite such Buyer’s name in column (2) on the Schedule of Buyer with
respect to the Closing (as defined below) hereunder.

 

E. The Convertible Notes and the Conversion Shares are collectively referred to
herein as the “Securities.”

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

 



  1

   



 

1. PURCHASE AND SALE OF CONVERTIBLE NOTES.

 

(a) Convertible Notes. The Company shall issue and sell to the Buyer, and the
Buyer shall purchase from the Company on the Closing Date (as defined below),
the aggregate principal amount of Convertible Notes, as set forth opposite such
Buyer’s name in column (2) on the Schedule of Buyer, subject to satisfaction of
the closing conditions set forth in Section 6 hereof with respect to the Closing
(as defined below).

 

(b) Closing. The closing (the “Closing”) shall mean a time of issuance and sale
by the Company of the Convertible Notes to the Buyer (the “Closing Date”).

 

(c) Purchase Price. The purchase price for the Convertible Notes to be purchased
by the Buyer at the Closing (the “Purchase Price”) shall be the amount set forth
opposite such Buyer’s name in column (3) on the Schedule of Buyer.

 

(d) Reserved.

 

(e) Payment of Purchase Price; Deliveries. On the Closing Date, (x) the Buyer
shall pay its respective Purchase Price to the Company for the Convertible Notes
to be issued and sold to such Buyer at such Closing, by wire transfer of
immediately available funds in accordance with the Company’s written wire
instructions less, in the case of any applicable Buyer, any applicable amounts
withheld pursuant to Section 4(j), and (y) the Company shall deliver to the
Buyer a Convertible Note in the aggregate principal amount set forth opposite
such Buyer’s name in column (2) of the Schedule of Buyer.

 

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

 

The Buyer represents and warrants to the Company with respect to only itself
that:

 

(a) Organization; Validity; Enforcement. Such Buyer is either an individual or
an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder. This Agreement
has been duly and validly authorized, executed and delivered on behalf of such
Buyer and constitutes the legal, valid and binding obligations of such Buyer
enforceable against such Buyer in accordance with its terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 



  2

   



  

(b) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the consummation by such Buyer of the transactions contemplated
hereby and the Convertible Note, as well as all exhibits and schedules thereto
and hereto and any other documents or agreements executed in connection with the
transactions contemplated hereunder or thereunder (collectively, the
“Transaction Documents”), will not (i) result in a violation of the
organizational documents of such Buyer, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Buyer is a party or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Buyer, except, in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Buyer to perform its obligations
hereunder.

 

(c) Short Sale. The Buyer represents and warrants to the Company that at no time
prior to the date of this Agreement has any Restricted Person (as defined
herein) engaged in or effected, in any manner whatsoever, directly or
indirectly, any (i) “short sale” (as such term is defined in Rule 200 of
Regulation SHO of the 1934 Act (as defined herein)) of the Common Stock or (ii)
hedging transaction, which establishes a Net Short Position (as defined herein)
with respect to the Common Stock.

 

(d) Investment Purpose. The Buyer is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the 1933 Act or any applicable
state securities law, has no present intention of distributing any of such
Securities in violation of the 1933 Act or any applicable state securities law
and has no direct or indirect arrangement or understandings with any other
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind
(“Persons”) to distribute or regarding the distribution of such Securities in
violation of the 1933 Act or any applicable state securities law (this
representation and warranty not limiting any Buyer’s right to sell the
Securities at any time pursuant to any registration statement registering the
resale thereof or otherwise in compliance with applicable federal and state
securities laws). The Buyer is acquiring the Securities hereunder in the
ordinary course of its business.

 

(e) Accredited Buyer Status. The Buyer is an “Accredited Investor” as that term
is defined in Rule 501(a)(3) of Regulation D promulgated under the 1933 Act.

 

(f) Reserved.

 

(g) Information. The Buyer understands that its investment in the Securities
involves a high degree of risk. The Buyer (i) is able to bear the economic risk
of an investment in the Securities including a total loss thereof, (ii) has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the proposed investment in the Securities and
(iii) has had an opportunity to ask questions of and receive answers from the
officers of the Company concerning the financial condition and business of the
Company and others matters related to an investment in the Securities. Neither
such inquiries nor any other due diligence investigations conducted by the Buyer
or its respective representatives shall modify, amend or affect the Buyer’s
right to rely on the Company’s representations and warranties contained in
Section 3 below. The Buyer has sought such accounting, legal and tax advice as
it has considered necessary to make an informed investment decision with respect
to its acquisition of the Securities.

 



  3

   



 

(h) Transfer or Sale. The Buyer understands that (i) the Securities may not be
offered for sale, sold, assigned or transferred unless (A) registered pursuant
to the 1933 Act or (B) an exemption exists permitting such Securities to be
sold, assigned or transferred without such registration; (ii) any sale of the
Securities made in reliance on Rule 144 under the 1933 Act may be made only in
accordance with the terms of Rule 144 under the 1933 Act and further, if Rule
144 under the 1933 Act is not applicable, any resale of the Securities under
circumstances in which the seller (or the Person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

Except as set forth in the Disclosure Schedules attached hereto, which
Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation or otherwise made herein to the extent of the disclosure
contained in the corresponding section of the Disclosure Schedules (but in no
event shall qualify any indemnity obligation of the Company hereunder), the
Company (which for purposes of this Section 3 means the Company and all of its
Subsidiaries (as defined below)) represents and warrants to the Buyer that on
the Closing Date:

 

(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company
(the “Subsidiaries”) are set forth on Schedule 3(a). Except as set forth on
Schedule 3(a), the Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary free and clear of any Liens
(as defined below), and all of the issued and outstanding shares of capital
stock of each Subsidiary are validly issued and are fully paid, non-assessable
and free of preemptive and similar rights to subscribe for or purchase
securities.

 

(b) Organization, Etc. The Company and each of the Subsidiaries is duly
organized, validly existing and in good standing under the laws of the state of
their respective organization and are duly qualified and in good standing or has
applied for qualification as a foreign corporation authorized to do business in
each jurisdiction where, because of the nature of its activities or properties,
such qualification is required except where the failure to be so qualified would
not reasonably be expected to result in: (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”).

 



  4

   



  

(c) Authorization; No Conflict. The execution, delivery and performance of the
Transaction Documents and the transactions contemplated thereby by the Company,
including, but not limited to, the sale and issuance of the Convertible Notes
for the Purchase Price, the reservation for issuance of the shares of Common
Stock required to be reserved pursuant to the terms of the Convertible Notes and
the sale and issuance of the Conversion Shares into which the Convertible Notes
are convertible, (i) are within the Company’s corporate powers, (ii) have been
duly authorized by all necessary action by or on behalf of the Company (and/or
its stockholders to the extent required by law), (iii) do not and shall not
contravene or conflict with any provision of, or require any consents under (1)
any law, rule, regulation or ordinance, (2) the Company’s organizational
documents; and/or (3) any agreement binding upon the Company or any of the
Company’s properties except as would not reasonably be expected to have a
Material Adverse Effect, and (iv) do not result in, or require, the creation or
imposition of any Lien (as defined below) on any of the Company’s properties or
revenues pursuant to any law, rule, regulation or ordinance or otherwise. The
Company has received all necessary and/or required governmental, regulatory and
other approvals and consents (if any shall be required).

 

(d) Issuance of Securities. The issuance of the Convertible Notes is duly
authorized and, upon issuance in accordance with the terms of the Transaction
Documents, shall be validly issued, fully paid and non-assessable and free from
all preemptive or similar rights, mortgages, defects, claims, liens, pledges,
charges, taxes, rights of first refusal, encumbrances, security interests and
other encumbrances (collectively “Liens”) with respect to the issuance thereof.
As of the Closing, the Company shall have reserved from its duly authorized
capital stock not less than 100% of the sum of (i) the maximum number of
Conversion Shares issuable pursuant to the terms of the Convertible Notes,
including, without limitation, upon conversion or otherwise (assuming for such
purpose that (x) such Convertible Notes are convertible at the Original
Conversion Price (as defined in the Convertible Notes), (y) interest on the
Convertible Notes shall accrue through the eighteen- month anniversary of each
applicable Closing Date and will be converted in shares of Common Stock at a
conversion price equal to the Original Conversion Price and (z) any such
conversion shall not take into account any limitations on the conversion of the
Convertible Notes set forth in the Convertible Notes) (the “Required Reserve
Amount”). “Common Stock” means (i) the Company’s shares of common stock, $0.001
par value per share, and (ii) any capital stock into which such common stock
shall have been changed or any share capital resulting from a reclassification
of such common stock. The issuance of the Conversion Shares is duly authorized,
and upon issuance in accordance with the Convertible Notes, the Conversion
Shares when issued will be validly issued, fully paid and non-assessable and
free from all preemptive or similar rights, taxes or Liens with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock.

 

(e) Validity and Binding Nature. The Transaction Documents to which the Company
is a party are the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization and other similar laws of general application affecting the
rights and remedies of creditors and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

(f) Title to Assets. The Company has good and marketable title to all assets
owned by Company.

 

(g) Reserved.

 



  5

   



 

(h) No Violations of Laws. The Company is not in violation of any law,
ordinance, rule, regulation, judgment, decree or order of any federal, state or
local governmental body or court and/or regulatory or self-regulatory body.

 

(i) Burdensome Obligations. The Company is not a party to any indenture,
agreement, lease, contract, deed or other instrument, or subject to any
partnership restrictions or has any knowledge of anything which could have a
Material Adverse Effect.

 

(j) Taxes. All federal, and material state and local tax returns required to be
filed by the Company have been filed with the appropriate governmental agencies
and all taxes due and payable by the Company have been timely paid.

 

(k) Employee Benefit Plans. The term “Plan” means an “employee pension benefit
plan” (as defined in Section 3 of Employee Retirement Income Security Act of
1974, as amended from time to time (“ERISA”)) which is or has been established
or maintained, or to which contributions are or have been made, by the Company.
Each Plan and/or employee benefit plan (as defined in Section 3(3) of ERISA), if
any, maintained by the Company complies in all material respects with all
applicable requirements of law and regulations and all payments and
contributions required to be made with respect to such plans have been timely
made.

 

(l) Federal Laws and Regulations. The Company is not (i) an “investment company”
or a company “controlled”, whether directly or indirectly, by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended;
or (ii) engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System).

 

(m) Fiscal Year. The fiscal year of the Company ends on December 31 of each
year.

 

(n) Subsidiaries; Etc. All Subsidiaries of the Company and the locations thereof
on the Closing Date are set forth in the SEC Reports (as defined below). The SEC
Reports set forth, as of the Closing Date, the Company’s jurisdiction of
organization and the location of the Company’s executive offices and other
places of business.

 

(o) Officers and Ownership. As of the date hereof, the Persons set forth in the
SEC Reports (i) hold the respective office or offices or position or positions
(including director positions if a director) in the Company and (ii) except as
may be updated by a subsequent filing of Form 4 or 5, own the percentage of each
and every class of issued and outstanding capital stock, other ownership
interests and/or securities of the Company and the voting power over said
capital stock, other ownership interests and/or securities of the Company.

 



  6

   



 

(p) Rule 506(d) Bad Actor Disqualification Representations and Covenants.

 

(i) No Disqualification Events. Neither the Company, nor any of its
predecessors, affiliates, any manager, executive officer, other officer of the
Company participating in the offering, any beneficial owner (as that term is
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“1934 Act”)) of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the 1933 Act) connected with the Company in
any capacity as of the date of this Agreement and on the Closing Date (each, a
“Company Covered Person” and, together, the “Company Covered Persons”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the 1933 Act (a “Disqualification Event”), except
for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company
has exercised reasonable care to determine (A) the identity of each person that
is a Company Covered Person; and (B) whether any Company Covered Person is
subject to a Disqualification Event. The Company will comply with its disclosure
obligations under Rule 506(e).

 

(ii) Other Covered Persons. The Company is not aware of any person (other than
any Company Covered Person) who has been or will be paid (directly or
indirectly) remuneration in connection with the purchase and sale of the
Convertible Notes who is subject to a Disqualification Event (each, an “Other
Covered Person”).

 

(iii) Reasonable Notification Procedures. With respect to each Company Covered
Person, the Company has established procedures reasonably designed to ensure
that the Company receives notice from each such Company Covered Person of (A)
any Disqualification Event relating to that Company Covered Person, and (B) any
event that would, with the passage of time, become a Disqualification Event
relating to that Company Covered Person, in each case occurring up to and
including the Closing Date.

 

(iv) Notice of Disqualification Events. The Company will notify the Buyer
immediately in writing upon becoming aware of (A) any Disqualification Event
relating to any Company Covered Person and (B) any event that would, with the
passage of time, become a Disqualification Event relating to any Company Covered
Person and/or Other Covered Person.

 

(q) Accuracy of Information, Etc. No statement or information contained in this
Agreement, the SEC Reports, any other Transaction Document or any other
document, certificate or statement furnished to the Buyer by or on behalf of the
Company in writing for use in connection with the transactions contemplated by
this Agreement and/or the other Transaction Documents contained, as of the date
such statement, information, document or certificate was made or furnished, as
the case may be, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein,
taken as a whole, not materially misleading. There is no fact known to the
Company that could have a Material Adverse Effect that has not been expressly
disclosed herein, in the other Transaction Documents, or in any other documents,
certificates and statements furnished to the Buyer for use in connection with
the transactions contemplated hereby and by the other Transaction Documents.

 

(r) Solvency. Immediately prior to, and immediately following the Closing Date,
after giving effect to the incurrence of all Indebtedness (as defined below) and
all other obligations being incurred by the Company pursuant hereto and the
other Transaction Documents and the use of the Purchase Price as provided
elsewhere herein, the Company is, and will be able to, pay its obligations in
the ordinary course as they come due.

 



  7

   



  

(s) Affiliate Transactions. Other than as disclosed in the SEC Reports, the
Company has not purchased, acquired or leased any property from, or sold,
transferred or leased any property to, or entered into any other transaction
with (i) any affiliate of the Company, (ii) any officer, director, manager,
stockholder or member of the Company or any affiliate of any thereof, or (iii)
any member of the immediate family of any of the foregoing, except on terms
comparable to the terms that would prevail in an arms-length transaction between
unaffiliated third parties.

 

(t) Intellectual Property. The Company has, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, trade secrets, inventions, copyrights, licenses and other intellectual
property rights and similar rights as described in the SEC Reports as necessary
or required for use in connection with its business and which the failure to so
have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). None of, and the Company has not received a notice (written
or otherwise) that any of, the Intellectual Property Rights has expired,
terminated or been abandoned, or is expected to expire or terminate or be
abandoned. The Company has not received, since the date of the latest audited
financial statements included within the SEC Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person, except as could not have or
reasonably be expected to not have a Material Adverse Effect. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights. The Company has taken reasonable security measures to protect
the secrecy, confidentiality and value of all of its intellectual property,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. All Intellectual
Property Rights of the Company are set forth in the SEC Reports.

 

(u) Variable Rate Securities. The Company has not directly and/or indirectly
entered into, any agreement that (except for the transactions contemplated
hereby) could constitute a, nor has the Company any intention and/or obligation
to enter into any, Variable Rate Transaction. “Variable Rate Transaction” means
a transaction in which the Company (i) issues or sells any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive, additional shares of Common Stock either (A) at a
conversion price, exercise price or exchange rate or other price that is based
upon, and/or varies with, the trading prices of or quotations for the shares of
Common Stock at any time after the initial issuance of such debt or equity
securities or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such debt or
equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock or (ii) enters into any agreement, including, but not limited
to, an equity line of credit, whereby the Company may issue securities at a
future determined price.

 

(v) USA Patriot Act. The Company is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the USA Patriot Act (Title III of
Pub. L. 107-56, signed into law on October 26, 2001) (the “Act”). No part of the
proceeds of the Convertible Notes will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 



  8

   



  

(w) Foreign Asset Control Laws. The Company is not a Person named on a list
published by Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”).or a Person with whom dealings are prohibited under any OFAC
regulations.

 

(x) Indebtedness; Liens, Etc. The Company has no Indebtedness nor any Liens
other than as disclosed herein or on Schedule 3(x). For the purposes of this
Agreement, “Indebtedness” means (x) any liabilities for borrowed money or
amounts owed in excess of $50,000 (other than trade accounts payable incurred in
the ordinary course of business), (y) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company’s consolidated balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (z) the present value of any lease payments in excess of $50,000
due under leases required to be capitalized in accordance with GAAP (as defined
below). Neither the Company nor any Subsidiary is in default with respect to any
Indebtedness.

 

(y) Authorization; Enforcement. All corporate action on the part of the Company
and its officers, directors and stockholders necessary for the authorization,
execution and delivery of the Transaction Documents and the performance of all
obligations of the Company under the Transaction Documents have been taken on or
prior to the date hereof. Each of the Transaction Documents has been duly
executed by the Company and, when delivered in accordance with the terms hereof
and thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except: (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by general equitable principles regardless of whether
such enforcement is considered in a proceeding in equity or at law, (iii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iv) insofar as indemnification and
contribution provisions may be limited by applicable law. 

 

(z) Valid Issuance of the Convertible Notes and Conversion Shares, Etc. The
Convertible Notes have been duly authorized and, when issued and paid for in
accordance with this Agreement, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens and all restrictions on transfer
other than those expressly imposed by the federal securities laws and vest in
the Buyer full and sole title and power to the Convertible Notes purchased
hereby by the Buyer, free and clear of all Liens, and restrictions on transfer
other than those imposed by the federal securities laws. All Conversion Shares,
when issued pursuant to conversion of the Convertible Notes, will be duly and
validly issued, fully paid and nonassessable, will be free and clear of all
Liens and vest in the holder full and sole title and power to such securities.
The Company has reserved from its duly authorized unissued Common Stock the
Required Reserve Amount, which Required Reserve Amount shall be continuously
determined by the Company to ensure that the Required Reserve Amount is in
reserve with the Transfer Agent (as defined below) at all times.

 



  9

   



 

(aa) Offering. The offer and sale of the Convertible Notes, as contemplated by
this Agreement, are exempt from the registration requirements of the 1933 Act,
and the qualification or registration requirements of state securities laws or
other applicable “blue sky” laws. Neither the Company nor any authorized agent
acting on its behalf will take any action hereafter that would cause the loss of
such exemptions.

 

(bb) Capitalization and Voting Rights. The authorized capital stock of the
Company and all securities of the Company issued and outstanding are set forth
in the SEC Reports as of the dates reflected therein. All of the outstanding
shares of Common Stock and other securities of the Company have been duly
authorized and validly issued, and are fully paid and nonassessable. Except as
set forth in the SEC Reports, there are no agreements or arrangements under
which the Company is obligated to register the sale of any of the Company’s
securities under the 1933 Act. Except as set forth in the SEC Reports, no shares
of Common Stock and/or other securities of the Company are entitled to
preemptive rights and there are no outstanding debt securities and no contracts,
commitments, understandings, or arrangements by which the Company is or may
become bound to issue additional shares of the capital stock and/or other
securities of the Company or options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into or exchangeable for, any shares of capital stock of the
Company other than those issued or granted in the ordinary course of business
pursuant to the Company’s equity incentive and/or compensatory plans or
arrangements. Except for customary transfer restrictions contained in agreements
entered into by the Company to sell restricted securities and/or as set forth in
the SEC Reports, the Company is not a party to, and it has no knowledge of, any
agreement restricting the voting or transfer of any shares of the capital stock
and/or other securities of the Company. Except as set forth in the SEC Reports,
the offer and sale of all capital stock, convertible or exchangeable securities,
rights, warrants, options and/or any other securities of the Company when any
such securities of the Company were issued complied with all applicable federal
and state securities laws, and no current and/or prior holder of any securities
of the Company has any right of rescission or damages or any “put” or similar
right with respect thereto that would have a Material Adverse Effect. Except as
set forth in the SEC Reports, there are no securities or instruments of the
Company containing anti-dilution or similar provisions that will be triggered by
the issuance and/or sale of the Securities and/or the consummation of the
transactions described herein or in any of the other Transaction Documents.

 

(cc) SEC Reports. The Company is subject to the reporting requirements of
Section 13 or 15(d) of the 1934 Act and the Company is current in its filing
obligations under the 1934 Act, including, without limitation, its filings of
Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports
on Form 8-K (collectively, the “SEC Reports”). The SEC Reports, at the time
filed with the SEC, did not contain any untrue statement of a material fact or
omit to state any fact necessary to make any statement therein not misleading.
All financial statements included in the SEC Reports (the “Financial
Statements”) have been prepared, if so required, in accordance with United
States generally accepted accounting principles (“GAAP”) applied on a consistent
basis throughout the periods indicated and with each other, except that
unaudited Financial Statements may not contain all footnotes required by GAAP.
The Financial Statements fairly present, in all material respects, the financial
condition and operating results of the Company as of the dates, and for the
periods, indicated therein, subject in the case of unaudited Financial
Statements to normal year-end audit adjustments.

 



  10

   



 

(dd) Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof.

 

(ee) Arbitration, Absence of Litigation. Other than as disclosed in the SEC
Reports, there is no action, suit, proceeding, inquiry or investigation before
or by any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against or
affecting the Company, the Common Stock or any of the Company’s officers or
directors or 5% or greater stockholders in their capacities as such.

 

(ff) Material Changes; Undisclosed Events, Liabilities or Developments. Except
as provided in Schedule 3(ff), since the date of the latest audited Financial
Statements included in the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed with the SEC prior to the date hereof: (i) there has
been no event, occurrence or development that has had or that could reasonably
be expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
Financial Statements pursuant to GAAP or disclosed in SEC Reports pursuant to
SEC rules and/or regulations, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or affiliate, except pursuant to existing Company stock option plans.
The Company does not have pending before the Commission any request for
confidential treatment of information. Except for the issuance of the Securities
contemplated by this Agreement, no event, liability, fact, circumstance,
occurrence or development has occurred or exists or is reasonably expected to
occur or exist with respect to the Company or its business, properties,
operations, assets or financial condition that would be required to be disclosed
by the Company under applicable securities laws at the time this representation
is made or deemed made that has not been publicly disclosed at least one (1)
trading day prior to the date that this representation is made.

 

(gg) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any Buyer
or its respective agents or counsel with any information that constitutes
material, non-public information. The Company understands that the Buyer may
rely on the Transaction Documents, the information included therein, including,
but not limited to, the foregoing representation, and the SEC Reports in
purchasing the Convertible Notes. All of the disclosure furnished by or on
behalf of the Company to the Buyer in the Transaction Documents and/or in the
SEC Reports regarding, among other matters relating to the Company, its business
and the transactions contemplated in the Transaction Documents, is true and
correct in all material respects as of the date made and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The Company acknowledges and agrees
that the Buyer does not and has not made any representations or warranties with
respect to the transactions contemplated in the Transaction Documents other than
those specifically set forth in Section 2 hereof.

 



  11

   



 

(hh) No Integrated Offering. Assuming the accuracy of the representations and
warranties set forth in Section 2, neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the issuance and/or sale
of the Securities to be integrated with prior offerings of securities by the
Company for purposes of (i) the 1933 Act that would require the registration of
any such Securities and/or any other securities of the Company under the 1933
Act, or (ii) any stockholder-approval provisions of any Eligible Market (as
defined below).

 

(ii) Bankruptcy Status; Indebtedness. The Company has no current intention or
expectation to file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one (1) year from the applicable
representation date. All outstanding material secured and unsecured Indebtedness
of the Company, or for which the Company has commitments, is set forth in the
SEC Reports.

 

(jj) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(kk) No Consents, Etc. No direct or indirect consent, approval, authorization or
similar item is required to be obtained by the Company to enter into this
Agreement, the Convertible Notes, and/or the other Transaction Documents to
which it is a party and to perform or undertake any of the transactions
contemplated pursuant to this Agreement, the Convertible Notes, and/or any of
the other Transaction Documents to which it is a party.

 

(ll) Listing of Securities. All Underlying Securities (as defined below) have
been approved, if so required, for listing or quotation on the Principal Market
(as defined below), subject only to notice of issuance.

 

(mm) Dilutive Effect. The Company understands and acknowledges that the number
of Conversion Shares issuable upon conversion of the Convertible Notes, pursuant
to the terms thereof, will increase in certain circumstances. The Company
further acknowledges that its obligations to issue Conversion Shares pursuant to
the terms of the Convertible Notes in accordance with this Agreement and the
Convertible Notes are, in each case, absolute and unconditional regardless of
the dilutive effect that any such issuances may have on the percentage ownership
interests of other stockholders of the Company.

 



  12

   



  

(nn) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provisions under the Company’s articles of incorporation, as
amended, or the laws of the jurisdiction of its formation that are or could
become applicable to the Buyer as a result of the transactions contemplated by
this Agreement and/or the other Transaction Documents, including, without
limitation, the Company’s issuance of the Securities and the Buyer’s ownership
of the Securities. The Company has not adopted a stockholder rights plan or
similar arrangement relating to accumulations of beneficial ownership of Common
Stock or a change in control of the Company. 

 

(oo) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Securities, or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company.

 

(pp) DTC Eligible. The Common Stock is DTC (as defined below) eligible and DTC
has not placed a “freeze” or a “chill” on the Common Stock and the Company has
no reason to believe that DTC has any intention to make the Common Stock not DTC
eligible, or place a “freeze” or “chill” on the Common Stock.

 

(qq) No Delisting from Principal Market. The Common Stock is eligible for
quotation on the OTCQX Marketplace (the “Principal Market”) and the Company has
no reason to believe that the Principal Market has any intention of delisting
the Common Stock from the Principal Market.

 

(rr) No General Solicitation. Neither the Company, nor any of its affiliates,
nor, to the knowledge of the Company, any Person acting on its behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Securities.

 

(ss) Acknowledgment Regarding the Buyer’s Purchase of Convertible Notes. The
Company acknowledges and agrees that the Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to the other Transaction Documents and
the transactions contemplated hereby and thereby and that such Buyer is not (i)
an officer or director of the Company, (ii) an affiliate of the Company or (iii)
to the knowledge of the Company, a “beneficial owner” of more than 10% of the
shares of Common Stock (as defined for purposes of Rule 13d-3 of the 1934 Act.
The Company further acknowledges that the Buyer is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by such Buyer or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Buyer’s purchase of the
Securities. The Company further represents to the Buyer that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.

 



  13

   



  

(tt) Reserved.

 

(uu) Off-Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
1934 Act filings and is not so disclosed or that otherwise would be reasonably
likely to have a Material Adverse Effect.

 

(vv) Subsidiary Rights. Except as set forth on Schedule 3(vv), the Company has
the unrestricted right to vote, and (subject to limitations imposed by
applicable law) to receive dividends and distributions on, all capital
securities of its Subsidiaries as owned by the Company or any Subsidiary.

 

(ww) Internal Accounting and Disclosure Controls. Other than as disclosed in the
SEC Reports, the Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference. Other than as disclosed in the SEC
Reports, the Company maintains disclosure controls and procedures (as such term
is defined in Rule 13a-15 under the 1934 Act) that are effective in ensuring
that information required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the SEC,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the 1934 Act is accumulated and communicated to the Company’s
management, including its principal executive officer or officers and its
principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. Other than as disclosed in the SEC
Reports, during the twelve months prior to the Closing Date, the Company has not
received any notice or correspondence from any accountant relating to any
material weakness in any part of the system of internal accounting controls of
the Company.

 



  14

   



  

4. COVENANTS.

 

(a) Reserved.

 

(b) Reserved.

 

(c) Reserved.

 

(d) Reserved.

 

(e) Blue Sky. The Company, on or before the Closing Date, shall take such action
as the Company shall reasonably determine is necessary in order to obtain an
exemption for, or to, qualify the Securities for sale to the Buyer at such
Closing pursuant to this Agreement under applicable securities or “blue sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to the
Buyer on or prior to the Closing Date. Without limiting any other obligation of
the Company under this Agreement, the Company shall timely make all filings and
reports relating to the offer and sale of the Securities required under all
applicable securities laws (including, without limitation, all applicable
federal securities laws and all applicable “blue sky” laws), and the Company
shall comply with all applicable federal, state and local laws, statutes, rules,
regulations and the like relating to the offering and sale of the Securities to
the Buyer.

 

(f) Reporting Status. Until the date on which no Convertible Notes are
outstanding (the “Reporting Period”), the Company shall timely file (or obtain
an extension in respect thereof and file within such extension period) all
reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require such reports or would otherwise permit such termination.

 

(g) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for repayment of indebtedness and general corporate purposes.

 

(h) Financial Information. The Company agrees to send the following to the Buyer
during the Reporting Period, unless filed with the SEC through EDGAR and are
available to the public through the EDGAR system, (i) within two (2) business
days after the filing thereof with the SEC, a copy of its Annual Reports on Form
10-K and Quarterly Reports on Form 10-Q, any interim reports or any consolidated
balance sheets, income statements, stockholders’ equity statements and/or cash
flow statements for any period other than annual, any Current Reports on Form
8-K and any registration statements (other than on Form S-8) or amendments filed
pursuant to the 1933 Act, (ii) on the same day as the release thereof, facsimile
copies of all press releases issued by the Company or any of its Subsidiaries
and (iii) copies of any notices and other information made available or given to
the stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders.

 



  15

   



  

(i) Listing. The Company shall promptly (but in no event later than the Closing
Date) secure the listing or designation for quotation (as the case may be) of
all of the Underlying Securities upon each national securities exchange and
automated quotation system, if any, upon which the Common Stock is then listed
or designated for quotation (as the case may be) (subject to official notice of
issuance) and shall use reasonable best efforts to maintain such listing or
designation for quotation (as the case may be) of all Underlying Securities from
time to time issuable under the terms of the Transaction Documents on such
national securities exchange or automated quotation system. The Company shall
use reasonable best efforts to maintain the Common Stock’s listing or
authorization for quotation (as the case may be) on the OTC Bulletin Board, The
NASDAQ Global Market, The NASDAQ Global Select Market, The NASDAQ Capital
Market, the New York Stock Exchange, NYSE Arca, the NYSE American, or the OTCQX
Marketplace, the OTCQB Marketplace, the OTCPink Marketplace or any other tier
operated by OTC Markets Group Inc. (or any successor to any of the foregoing)
(each, an “Eligible Market”). Neither the Company nor any of its Subsidiaries
shall take any action which could be reasonably expected to result in the
delisting or suspension of the Common Stock on an Eligible Market. The Company
shall pay all fees and expenses in connection with satisfying its obligations
under this Section 4(i). “Underlying Securities” means the (i) Conversion
Shares, and (ii) any capital stock of the Company issued or issuable with
respect to the Conversion Shares, or the Convertible Notes, respectively,
including, without limitation, (1) as a result of any stock split, stock
dividend, recapitalization, exchange or similar event or otherwise and (2)
shares of capital stock of the Company into which the shares of Common Stock are
converted or exchanged and shares of capital stock of a successor entity into
which the shares of Common Stock are converted or exchanged, in each case,
without regard to any limitations on conversion of the Convertible Notes.

 

(j) Fees. The Company shall pay on the Closing Date all expenses incident to the
performance of the obligations of the Company under this Agreement, including,
but not limited to: (a) all filing fees and communication expenses relating to
the registration of the Securities with the SEC; (b) reserved; (c) all fees and
expenses relating to the listing of all such Common Stock underlying the
Securities on the Principal Market and such other stock exchanges as the Company
determines; (d) all fees, expenses and disbursements relating to the
registration or qualification of the Securities under the “blue sky” securities
laws of such states and other jurisdictions as the Company may reasonably
designate; (e) all fees, expenses and disbursements relating to the
registration, qualification or exemption of the Securities under the securities
laws of such foreign jurisdictions as the Company may reasonably designate; (f)
the costs of all mailing and printing of the placement documents (including,
without limitation, this Agreement and any “blue sky” surveys), Registration
Statements, Prospectuses and all amendments, supplements and exhibits thereto
and as many preliminary and final Prospectuses as the Company may reasonably
deem necessary; (g) the costs and expenses of the Company’s financial public
relations firm; (h) the costs of preparing, printing and delivering certificates
representing the Securities; (i) fees and expenses of the Company’s Transfer
Agent or DTC (as defined below); (j) reserved; (k) the fees and expenses of the
Company’s accountants; and (l) the fees and expenses of the Company’s legal
counsel and other agents and representatives. Such fees may be withheld at the
request of the Company from the Purchase Price at the Closing. The Company shall
pay, and hold the Buyer harmless against, any liability, loss or expense
(including, without limitation, reasonable attorneys’ fees and out-of-pocket
expenses) arising in connection with any claim relating to payment relating to
subpart (i) above. Except as otherwise set forth in the Transaction Documents,
each party to this Agreement shall bear its own expenses in connection with the
sale of the Securities to the Buyer.

 



  16

   



 

(k) Pledge of Securities. Notwithstanding anything to the contrary contained in
this Agreement, the Company acknowledges and agrees that the Securities may be
pledged by a Buyer in connection with a bona fide margin agreement or other loan
or financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Buyer affecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document. The Company hereby agrees to execute and deliver such documentation as
a pledgee of the Securities may reasonably request in connection with a pledge
of the Securities to such pledgee by a Buyer.

 

(l) Disclosure of Transactions and Other Material Information. The Company
shall, within the time required under the 1934 Act, file a Current Report on
Form 8-K describing all the material terms of the transactions contemplated by
the Transaction Documents in the form required by the 1934 Act and attaching all
the material Transaction Documents (including, without limitation, this
Agreement (including all attachments, the “8-K Filing”). From and after the
filing of the 8-K Filing, the Company shall have disclosed all material,
non-public information (if any) delivered to the Buyer by the Company or any of
its Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by the Transaction
Documents. In addition, effective upon the filing of the 8-K Filing, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement with respect to the transactions contemplated under the
Transaction Documents, whether written or oral, between the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and the Buyer or any of its affiliates, on
the other hand, shall terminate. In the event of a breach of any of the
foregoing covenants by the Company, any of its Subsidiaries, or any of its or
their respective officers, directors, employees and agents (as determined in the
reasonable good faith judgment of such Buyer), in addition to any other remedy
provided herein or in the Transaction Documents, such Buyer shall have the right
to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, non-public information, as
applicable, without the prior approval by the Company, any of its Subsidiaries,
or any of its or their respective officers, directors, employees or agents;
provided the Buyer shall have first provided written notice to the Company that
it believes it has received information that constitutes material, non-public
information, the Company shall have at least 48 hours to publicly disclose such
material, non-public information prior to any such disclosure by the Buyer or
demonstrate to the Buyer in writing why such information does not constitute
material, non-public information, and (assuming the Buyer and Buyer’s counsel
disagree with the Company’s determination) the Company shall have failed to
publicly disclose such material, non-public information within such time period.
No Buyer shall have any liability to the Company, any of its Subsidiaries, or
any of its or their respective officers, directors, employees, stockholders or
agents, for any such disclosure. To the extent that the Company delivers any
material, non-public information to a Buyer without such Buyer’s consent, the
Company hereby covenants and agrees that such Buyer shall not have any duty of
confidentiality with respect to, or a duty not to trade on the basis of, such
material, non-public information. Subject to the foregoing, neither the Company,
its Subsidiaries nor any Buyer shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, the Company shall be entitled, without the prior approval of
any Buyer, to make any press release or other public disclosure with respect to
such transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) the Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Notwithstanding anything contained in
this Agreement to the contrary and without implication that the contrary would
otherwise be true, the Company expressly acknowledges and agrees that no Buyer
has had, and no Buyer shall have (unless expressly agreed to by a particular
Buyer after the date hereof in a written definitive and binding agreement
executed by the Company and such particular Buyer (it being understood and
agreed that no Buyer may bind any other Buyer with respect thereto)), any duty
of confidentiality with respect to, or a duty not to trade on the basis of, any
material, non-public information regarding the Company or any of its
Subsidiaries.

 



  17

   



 

(m) Reserved.

 

(n) Reservation of Shares. So long as any of the Convertible Notes remain
outstanding, the Company shall take all action necessary to at all times have
authorized, and reserved for the purpose of issuance, shares of Common Stock in
an amount no less than the Required Reserve Amount. If at any time the number of
shares of Common Stock authorized and reserved for issuance is not sufficient to
meet the Required Reserved Amount, the Company will promptly take all corporate
action necessary to authorize and reserve a sufficient number of shares,
including, without limitation, calling a special meeting of stockholders to
authorize additional shares to meet the Company’s obligations pursuant to the
Transaction Documents, in the case of an insufficient number of authorized
shares, obtaining stockholder approval of an increase in such authorized number
of shares, and voting the management shares of the Company in favor of an
increase in the authorized shares of the Company to ensure that the number of
authorized shares is sufficient to meet the Required Reserved Amount. 

 

(o) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
Governmental Entity (as defined below), except where such violations would not
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect. “Governmental Entity” means any (i) nation, state,
county, city, town, village, district, or other political jurisdiction of any
nature; (ii) federal, state, local, municipal, foreign, or other government;
(iii) governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal); (iv) multi-national organization or body; or (v) body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing.

 

(p) Reserved.

 

(q) Reserved.

 

(r) Passive Foreign Investment Company. The Company shall conduct its business
in such a manner as will ensure that the Company will not be deemed to
constitute a passive foreign investment company within the meaning of Section
1297 of the U.S. Internal Revenue Code of 1986, as amended.

 



  18

   



  

(s) Reserved.

 

(t) Reserved.

 

(u) Reserved.

 

(v) Reserved.

 

(w) Reserved.

 

(x) Conversion Procedures. The form of Notice of Conversion included in the
Convertible Notes sets forth the totality of the procedures required of the
Buyer in order to convert the Convertible Notes. No legal opinion, other
information or instructions shall be required of the Buyer to convert its
Convertible Notes. The Company shall honor conversions of the Convertible Notes
and shall deliver the Conversion Shares in accordance with the terms, conditions
and time periods set forth in the Convertible Notes.

 

(y) No Net Short Sales. From the date of this Agreement until such time as the
Buyer no longer holds any Securities, neither the Buyer nor any of its agents,
representatives or affiliates nor any entity managed or controlled by the Buyer
(collectively, the “Restricted Persons” and each of the foregoing is referred to
herein as a “Restricted Person”) shall maintain, in the aggregate, a Net Short
Position. For purposes hereof, a “Net Short Position” by a Restricted Person
means a position whereby such Restricted Person has executed one or more sales
of Common Stock that is marked as a short sale (but not including any sale
marked “short exempt”) and that is executed at a time when such Restricted
Person does not have an equivalent offsetting long position in the Common Stock
(or is deemed to have a long position hereunder or otherwise in accordance with
Regulation SHO under the 1934 Act); provided, further that no “short sale” shall
be deemed to exist as a result of any failure by the Company (or its agents) to
deliver Conversion Shares, upon conversion of the Convertible Notes, to any
Restricted Person exercising such Convertible Notes, as applicable. For purposes
of determining whether a Restricted Person has an equivalent offsetting long
position in the Common Stock, such Restricted Person shall be deemed to hold
“long” all Common Stock that is either (i) then owned by such Restricted Person,
if any, or (ii) then issuable to such Restricted Person as Conversion Shares
pursuant to the terms of the Convertible Notes then held by such Restricted
Person, if any, (without regard to any limitations on conversion set forth in
the Convertible Notes and giving effect to any conversion price adjustments that
would take effect given only the passage of time). Notwithstanding the
foregoing, nothing contained herein shall (without implication that the contrary
would otherwise be true) prohibit any Restricted Person from selling “long” (as
defined under Rule 200 promulgated under Regulation SHO under the 1934 Act) the
Securities or any other Common Stock then owned by such Restricted Person.

 

(z) Reserved.

 

(aa) Reserved.

 

(bb) Reserved.

 

(cc) Reserved.

 



  19

   



  

5. REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

 

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Convertible Notes in which the Company
shall record the name and address of the Person in whose name the Convertible
Notes have been issued (including the name and address of each transferee), the
number of the Convertible Notes held by such Person and the number of Conversion
Shares issuable upon conversion of the Convertible Notes. The Company shall keep
the register open and available at all times during business hours for
inspection of any Buyer or its legal representatives.

 

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to West Coast Stock Transfer, Inc. (together with any subsequent
transfer agent, the “Transfer Agent”) in the form previously provided to the
Company (the “Irrevocable Transfer Agent Instructions”) to issue certificates or
credit shares to the applicable balance accounts at Depository Trust Company
(“DTC”), as applicable, registered in the name of the Buyer or its respective
nominee(s), for the Securities in such amounts as specified from time to time by
the Buyer to the Company upon delivery of the Convertible Notes, conversion of
the Convertible Notes, or issuance pursuant to the Convertible Notes (as the
case may be). The Company represents and warrants that no instruction other than
the Irrevocable Transfer Agent Instructions referred to in this Section 5(b)
will be given by the Company to the Transfer Agent with respect to the
Securities, and that the Securities shall otherwise be freely transferable on
the books and records of the Company. If a Buyer effects a sale, assignment or
transfer of the Securities, the Company shall permit the transfer and shall
promptly instruct the Transfer Agent to issue one or more certificates or credit
shares to the applicable balance accounts at DTC in such name and in such
denominations as specified by such Buyer to effect such sale, transfer or
assignment. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Buyer. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 5(b) will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5(b), that
the Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required. The Company shall cause its counsel to
issue the legal opinion referred to in the Irrevocable Transfer Agent
Instructions to the Transfer Agent to the extent required or requested by the
Transfer Agent. Any fees (with respect to the Transfer Agent, counsel to the
Company or otherwise) associated with the issuance of such opinion shall be
borne by the Company.

 

(c) Legends. Certificates and any other instruments evidencing the Convertible
Notes and the Conversion Shares shall not bear any restrictive or other legend,
except as may be specified in the Convertible Notes.

 



  20

   



 

6. CLOSING CONDITIONS.

 

(a) Conditions of Buyer’s Obligations. With respect to the Closing, the
obligations of the Buyer to purchase and pay for the Convertible Notes, as
provided herein, shall be subject to (i) the continuing accuracy of the
representations and warranties of the Company as of the date hereof and as of
the Closing Date; (ii) the accuracy of the statements of officers of the Company
made pursuant to the provisions hereof; (iii) the performance by the Company of
its obligations hereunder; and (iv) the satisfaction of the conditions set forth
in Sections 6(b) through 6(e) hereof.

 

(b) Regulatory Matters.

 

(i) Reserved.

 

(ii) Principal Market Clearance. On the Closing Date, the Company’s shares of
Common Stock shall have been approved for listing on the Principal Market,
subject only to official notice of issuance.

 

(iii) No Integrated Offering. Neither the Company nor any of its officers,
directors, employees or affiliates shall have made or shall be making any offer
or sale of any securities which are required to be “integrated” pursuant to the
1933 Act (or the rules and regulations of the SEC promulgated thereunder) with
the offer and sale of the Convertible Notes.

 

(c) Reserved.

 

(d) No Event of Default. On the Closing Date, no Event of Default (as defined in
the Convertible Notes) shall have occurred that has not been cured within the
applicable time period set forth in the Convertible Notes.

 

(e) Reserved.

 

7. TERMINATION.

 

In the event that the Closing shall not have occurred with respect to a Buyer
within three (3) business days after the Closing Date contemplated in Section
1(b) hereof, then either the Company or such Buyer, by written notice, shall
have the right to terminate its obligations under this Agreement with respect to
itself at any time on or after the close of business on such date without
liability of any party to any other party; provided, however, (i) the right to
terminate this Agreement under this Section 7 shall not be available to any
party if the failure of the transactions contemplated by this Agreement to have
been consummated by such date is the result of such party’s breach of this
Agreement and (ii) the abandonment of the sale and purchase of the Convertible
Notes shall be applicable only to such Buyer providing such written notice.
Nothing contained in this Section 7 shall be deemed to release any party from
any liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents.

 



  21

   



 

8. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or under any of
the other Transaction Documents or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY
OTHER TRANSACTION DOCUMENT OR IN CONNECTION WITH OR ARISING OUT OF THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY
OR THEREBY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

 

(c) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

 



  22

   



  

(d) Severability; Maximum Payment Amount. If any provision of this Agreement is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties hereto as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties hereto or the practical realization of the benefits that would
otherwise be conferred upon the parties hereto. The parties hereto will endeavor
in good faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).
Notwithstanding anything to the contrary contained in this Agreement or any
other Transaction Document (and without implication that the following is
required or applicable), it is the intention of the parties hereto that in no
event shall amounts and value paid by the Company and/or any of its Subsidiaries
(as the case may be), or payable to or received by the Buyer, under the
Transaction Documents (including without limitation, any amounts that would be
characterized as “interest” under applicable law) exceed amounts permitted under
any applicable law. Accordingly, if any obligation to pay, payment made to the
Buyer, or collection by any Buyer pursuant to the Transaction Documents is
finally judicially determined to be contrary to any such applicable law, such
obligation to pay, payment or collection shall be deemed to have been made by
mutual mistake of the Buyer, the Company and its Subsidiaries and such amount
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
the applicable law. Such adjustment shall be effected, to the extent necessary,
by reducing or refunding, at the option of the Buyer, the amount of interest or
any other amounts which would constitute unlawful amounts required to be paid or
actually paid to the Buyer under the Transaction Documents. For greater
certainty, to the extent that any interest, charges, fees, expenses or other
amounts required to be paid to or received by the Buyer under any of the
Transaction Documents or related thereto are held to be within the meaning of
“interest” or another applicable term to otherwise be violative of applicable
law, such amounts shall be pro-rated over the period of time to which they
relate.

 

(e) Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Buyer, the Company, their respective affiliates
and Persons acting on their behalf solely with respect to the matters contained
herein and therein, and this Agreement, the other Transaction Documents, the
schedules and exhibits attached hereto and thereto and the instruments
referenced herein and therein contain the entire understanding of such parties
solely with respect to the matters covered herein and therein; provided,
however, nothing contained in this Agreement or any other Transaction Document
shall (or shall be deemed to) (i) have any effect on any agreements the Buyer
has entered into with the Company or any of its Subsidiaries prior to the date
hereof with respect to any prior investment made by the Buyer in the Company or
(ii) waive, alter, modify or amend in any respect any obligations of the Company
or any of its Subsidiaries, or any rights of or benefits to the Buyer or any
other Person, in any agreement entered into prior to the date hereof between or
among the Company and/or any of its Subsidiaries and the Buyer and all such
agreements shall continue in full force and effect. Except as specifically set
forth herein or the other Transaction Documents, neither the Company nor the
Buyer makes any representation, warranty, covenant or undertaking with respect
to such matters. For clarification purposes, the Recitals are part of this
Agreement. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Buyer. No waiver shall be
effective unless it is in writing and signed by an authorized representative of
the waiving party. No consideration shall be offered or paid to any Person to
amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration also is offered to all of
the parties to the Transaction Documents or all holders of Convertible Notes (as
the case may be). The Company has not, directly or indirectly, made any
agreements with the Buyer relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents. Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, the Buyer has made no commitment or
promise and has no other obligation to provide any financing to the Company, any
Subsidiary or otherwise. As a material inducement for the Buyer to enter into
this Agreement, the Company expressly acknowledges and agrees that (i) no due
diligence or other investigation or inquiry conducted by a Buyer, any of its
advisors or any of its representatives shall affect such Buyer’s right to rely
on, or shall modify or qualify in any manner or be an exception to any of, the
Company’s representations and warranties contained in this Agreement or any
other Transaction Document, and (ii) unless a provision of this Agreement or any
other Transaction Document is expressly preceded by the phrase “except as
disclosed in the SEC Reports,” nothing contained in any of the SEC Reports shall
affect such Buyer’s right to rely on, or shall modify or qualify in any manner
or be an exception to any of, the Company’s representations and warranties
contained in this Agreement or any other Transaction Document.

 



  23

   



  

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) business day after deposit
with an overnight courier service with next day delivery specified, in each
case, properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

If to the Company:

 

Terra Tech Corp.

2040 Main Street, Suite 225

Irvine, CA 92614

Attn: Joseph E. Segilia, General Counsel

Email: jsegilia@terratechcorp.com

 

If to the Buyer:

to its address, email address, or facsimile number set forth on its signature
page hereto

 

or to such other address, facsimile number and/or email address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or computer
containing the time, date, recipient facsimile number or email address and an
image of the first page of such transmission or (C) provided by an overnight
courier service shall be rebuttable evidence of personal service, receipt by
facsimile or email or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.

 



  24

   



 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
including, as contemplated below, any assignee of any of the Securities. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Buyer, including, without limitation,
by way of a Fundamental Transaction (as defined in the Convertible Notes)
(unless the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Convertible Notes). The Buyer may
assign some or all of its rights hereunder in connection with any transfer of
any of its Securities without the consent of the Company, provided that such
assignee agrees in writing to be bound with respect to the transferred
Securities, in which event such assignee shall be deemed to be a “Buyer”
hereunder with respect to such assigned rights.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than the Indemnitees referred to in Section 8(k).

 

(i) Survival. The representations, warranties, agreements and covenants of the
Company and the Buyer included herein shall survive the Closing. The Buyer shall
be responsible only for its own representations, warranties, agreements and
covenants hereunder.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k) Indemnification.

 

(i) In consideration of the Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities thereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Buyer and all of its
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (x)
any misrepresentation or breach of any representation or warranty made by the
Company or any Subsidiary in any of the Transaction Documents, (y) any breach of
any covenant, agreement or obligation of the Company or any Subsidiary contained
in any of the Transaction Documents or (z) any cause of action, suit, proceeding
or claim brought or made against such Indemnitee by a third party (including for
these purposes a derivative action brought on behalf of the Company or any
Subsidiary) or which otherwise involves such Indemnitee that arises out of or
results from (A) the execution, delivery, performance or enforcement of any of
the Transaction Documents, (B) any transaction financed or to be financed in
whole or in part, directly or indirectly, with the proceeds of the issuance of
the Securities, (C) any disclosure properly made by the Buyer pursuant to
Section 4(l), or (D) the status of such Buyer either as an investor in the
Company pursuant to the transactions contemplated by the Transaction Documents
or as a party to this Agreement (including, without limitation, as a party in
interest or otherwise in any action or proceeding for injunctive or other
equitable relief); provided, however, that the indemnity contained in clause (z)
above shall not apply to any Indemnified Liabilities which directly and
primarily result from the fraud, gross negligence or willful misconduct of an
Indemnitee. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.

 



  25

   



 

(ii) Promptly after receipt by an Indemnitee under this Section 8(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim in respect thereof is to be made against the Company under this
Section 8(k), deliver to the Company a written notice of the commencement
thereof, and the Company shall have the right to participate in, and, to the
extent the Company so desires, to assume control of the defense thereof with
counsel mutually satisfactory to the Company and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the fees and expenses of such counsel to be paid by the Company if: (x) the
Company has agreed in writing to pay such fees and expenses; (y) the Company
shall have failed after a reasonable period of time to assume the defense of
such Indemnified Liability and to employ counsel reasonably satisfactory to such
Indemnitee in any such Indemnified Liability; or (z) the named parties to any
such Indemnified Liability (including any impleaded parties) include both such
Indemnitee and the Company, and such Indemnitee shall have been advised by
counsel, in its reasonable opinion, that a material conflict of interest on any
material issue is likely to exist if the same counsel were to represent such
Indemnitee and the Company (in which case, if such Indemnitee notifies the
Company in writing that it elects to employ separate counsel at the expense of
the Company, then the Company shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Company); provided
further, that in the case of clauses (x), (y) and (z) above the Company shall
not be responsible for the reasonable fees and expenses of more than one (1)
separate legal counsel for such Indemnitee. The Indemnitee shall reasonably
cooperate with the Company in connection with any negotiation or defense of any
such action or Indemnified Liability by the Company and shall furnish to the
Company all information reasonably available to the Indemnitee which relates to
such action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement shall not include any admission as
to fault on the part of the Indemnitee. Following indemnification as provided
for hereunder, the Company shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnitee under this
Section 8(k), except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action.

 

(iii) The indemnification required by this Section 8(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

 

(iv) The indemnity agreement contained herein shall be in addition to (A) any
cause of action or similar right of the Indemnitee against the Company or
others, and (B) any liabilities the Company may be subject to pursuant to the
law.

 



  26

   



  

(l) Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
that occur with respect to the Common Stock after the date of this Agreement. It
is expressly understood and agreed that for all purposes of this Agreement, and
without implication that the contrary would otherwise be true, neither
transactions nor purchases nor sales shall include the location and/or
reservation of borrowable shares of Common Stock.

 

(m) Remedies. The Buyer, and in the event of assignment by the Buyer of its
rights and obligations hereunder, each assignee of Securities, shall have all
rights and remedies set forth in the Transaction Documents and all of the rights
which such holders have under any law. Any Person having any rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. Furthermore, the Company recognizes that in the
event that it or any Subsidiary fails to perform, observe, or discharge any or
all of its or such Subsidiary’s (as the case may be) obligations under the
Transaction Documents, any remedy at law may prove to be inadequate relief to
the Buyer. The Company therefore agrees that the Buyer shall be entitled to seek
specific performance and/or temporary, preliminary and permanent injunctive or
other equitable relief from any court of competent jurisdiction in any such case
without the necessity of proving actual damages and without posting a bond or
other security. The remedies provided in this Agreement and the other
Transaction Documents shall be cumulative and in addition to all other remedies
available under this Agreement and the other Transaction Documents, at law or in
equity (including a decree of specific performance and/or other injunctive
relief).

 

(n) Withdrawal Right. Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) the Transaction Documents, whenever
the Buyer exercises a right, election, demand or option under a Transaction
Document and the Company does not timely perform its related obligations within
the periods therein provided, then the Buyer may rescind or withdraw, in its
sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.

 

(o) Payment Set Aside; Currency. To the extent that the Company makes a payment
or payments to the Buyer hereunder or pursuant to any of the other Transaction
Documents or the Buyer enforces or exercises its rights hereunder or thereunder,
and such payment or payments or the proceeds of such enforcement or exercise or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company, a trustee, receiver or
any other Person under any law (including, without limitation, any bankruptcy
law, foreign, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred. Unless otherwise expressly indicated, all dollar amounts
referred to in this Agreement and the other Transaction Documents are in United
States Dollars (“U.S. Dollars”), and all amounts owing under this Agreement and
all other Transaction Documents shall be paid in U.S. Dollars. All amounts
denominated in other currencies (if any) shall be converted into the U.S. Dollar
equivalent amount in accordance with the Exchange Rate on the date of
calculation. “Exchange Rate” means, in relation to any amount of currency to be
converted into U.S. Dollars pursuant to this Agreement, the U.S. Dollar exchange
rate as published in the Wall Street Journal on the relevant date of
calculation.

 

(p) Reserved.

 

[Signature pages follow]

 



  27

   



 

IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above. 

 

 

 

Terra Tech Corp.

 

 

 

By:

 

 

Name: Derek Peterson

 

 

Title: Chief Executive Officer

 

 



  28

   



 

[BUYER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Buyer: ________________________________________________________

 

Signature of Authorized Signatory of Buyer: __________________________________

 

Name of Authorized Signatory:
____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Email Address of Authorized Signatory:
_____________________________________________

 

Facsimile Number of Authorized Signatory:
__________________________________________

 

Address for Notice to Buyer:

 

Address for Delivery of Securities to Buyer (if not same as address for notice):

 

EIN Number: _______________________

 



  29

   



 

SCHEDULE OF BUYER

 

 

(1)

Buyer

(2)

Amount of Convertible Notes

(3)

Purchase Price

Closing

 

DISCLOSURE SCHEDULES

 

Schedule 3(a)

 

Subsidiaries

 

·

Edible Garden Corp., a Nevada corporation (“Edible Garden”);

·

MediFarm, LLC, a Nevada limited liability company (“MediFarm”);

·

MediFarm I, LLC, a Nevada limited liability company (“MediFarm I”);

·

MediFarm I Real Estate, LLC, a Nevada limited liability company (“MediFarm I
RE”);

·

MediFarm II, LLC, a Nevada limited liability company (“MediFarm II”);

·

IVXX, LLC, a Nevada limited liability company (“IVXX LLC”);

·

IVXX, Inc., a California corporation (“IVXX Inc.”; together with IVXX LLC,
“IVXX”);

·

Blüm San Leandro, a California corporation (“Blüm San Leandro”);

·

Black Oak Gallery, a California corporation (“Black Oak”);

·

GrowOp Technology Ltd., a Nevada corporation (“GrowOp Technology”);

·

EG Transportation, LLC, a Nevada limited liability company (“EG
Transportation”); and

 

·

MediFarm So Cal, Inc., a California mutual benefit corporation (“MediFarm
SoCal”)

 



  30

   



 

Schedule 3(x)

 

Indebtedness and Liens

 

Indebtedness set forth in the SEC Reports

 

 



  31

   



 

Schedule 3(ff)

 

Material Changes

 

None

 

 

  32

   

  

Schedule 3(vv)

 

Subsidiary Rights

 

None

 

 

  33

   

  

Exhibit A

 

Form of Convertible Note

 

 

 



34



 